Citation Nr: 0511202	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran had a hearing at the RO in May 2003.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran did not serve in combat; he claims, instead, 
that fellow servicemen attacked him with a Taser in 1968 
during war games.  

3.  During the many years since service, from 1986 to 2000, 
the veteran witnessed a fight at a stadium, was attacked and 
beaten in an elevator, sustained a gunshot wound, and was 
stabbed during a robbery.

4.  The veteran has features of PTSD, but the medical 
evidence of record indicates it is not the result of the 
claimed unfortunate incident in service, but rather, is due 
to the additional traumatic events he has experienced since 
service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in December 2002, prior to the 
February 2003 rating decision being appealed.  


And he subsequently submitted additional evidence and his 
service medical and personnel records, as well as his VA 
medical records, were obtained and considered too.  There is 
no evidence missing from the record that must be part of it 
for him to prevail on the claim.  VAOPGCPREC 7-2004.

Regarding VA's duty to assist the veteran with his claims, 
the discussions in the February 2003 rating decision being 
appealed, the April 2003 statement of the case (SOC), July 
2004 and September 2004 supplemental statements of the case 
(SSOC's), and several letters - besides the December 2002 
letter already mentioned, informed him of the information and 
evidence needed to substantiate his claim, whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated he should submit all relevant evidence in his 
possession.  When considered collectively, the RO's decision, 
SOC, SSOCs, and various letters informed him of:  why the 
evidence on file was insufficient to support his position; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  The December 2002 VCAA 
letter, especially, specifically informed him of what he 
should do in support of his claim, including having a hearing 
(which he was subsequently afforded) where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  So he was, in essence, informed to submit everything 
relevant he had regarding his claim.  

The content of the VCAA notices, therefore, complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required. 



II.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen v. Brown, 10 
Vet. App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).



If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is insufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  But the amendment did 
not change the pertinent part of the regulation dealing with 
the requirement of a diagnosis of PTSD.  See generally 67 
Fed. Reg. 10,330 (Mar. 7, 2002).

The veteran's service medical records (SMRs) do not mention 
any complaints (relevant symptoms, etc.) or treatment for a 
Taser attack.  In addition, his service personnel records do 
not mention any such attack.  

Medical records concerning evaluation and treatment since 
service reveal the veteran sustained a gunshot wound to his 
chest in April 1997.  He was treated for depression at a VA 
facility in April 1999.  He also noted daily cocaine and 
alcohol abuse.  He underwent VA group and individual therapy 
from May 1999 to May 2004.  



The veteran was hospitalized for depression in November 2001.  
He reported nightmares of being shot three or four times per 
week since he was shot in 1997.  He also noted increased 
paranoia due to sustaining the gunshot wound.  The examiner 
stated these symptoms were consistent with PTSD.  After a 
psychiatric evaluation, the diagnoses were:  cocaine abuse, 
alcohol abuse, Cannabis abuse, and major depressive disorder, 
single episode, severe without psychotic features.  The 
examiner also indicated the veteran was to be seen at the 
PTSD clinic for PTSD symptoms following the gunshot wound.  

In March 2002, the veteran requested service connection for 
PTSD.  In response, the RO sent him a letter in December 2002 
requesting information to support his claim.  He submitted 
information in January 2003.  

A VA PTSD examination was conducted in January 2003.  The 
veteran claimed that, between January and August 1968, he was 
captured during war games at Fort Campbell, Kentucky, taken 
to a holding area, pinned to the ground, had his pants pulled 
down, shocked with a Taser gun on the buttocks and testicles, 
rendered unconscious, and awoke sometimes later in his bunk.  
He assumed the attack was racially motivated and did not seek 
medical treatment or report the incident.  He also noted that 
he was treated preferentially thereafter because the 
attackers feared that he would report them.  He became 
disillusioned with the military and reported unfair treatment 
of prisoners by MP's.  The examiner noted that it was of 
interest that the veteran could not be more specific 
regarding the date of the attack.  Also of interest, 
according to the examiner, were four other traumatic 
situations after service from 1986 to 2000 - witnessing a 
fight at a stadium, being attacked and beaten in an elevator, 
sustaining a gunshot wound, and being stabbed during a 
robbery.  The examiner stated there was no question that the 
well-documented 
post-service assaults constituted far more of a problem than 
the alleged, unusual, and rather bizarre incident in service.  
The examiner also noted that a review of the record revealed 
the veteran has reported different versions of the in-service 
incident.  The examiner further noted that the veteran's 
psychiatric history was dominated by his longstanding drug 
and alcohol abuse.  

The Axis I diagnoses were:  major depressive disorder, 
chronic moderately severe (secondary to multiple life 
stressors, not service-connected); alcohol abuse, 
chronic severe, currently sill active; opiate dependence, 
chronic, severe, currently still active; and PTSD, chronic, 
moderate (related to post-service assaults and subject to 
verification of stressors and not service-connected).  The 
Axis II diagnosis was mixed personality disorder with 
borderline and antisocial aspects.  The Axis IV psychosocial 
stressors were economic, medical and occupational, 
all related to his drug addiction.  The Axis V Global 
Assessment of Functioning (GAF) score was approximately 40-
45.

In summarizing his objective clinical findings, the examiner 
concluded there was absolutely no evidence the veteran 
sustained PTSD as a result of his alleged incident in 
service.  The examiner also noted the veteran may have PTSD 
symptoms secondary to a number of other clearly more life 
threatening events (since service).  The examiner stated the 
main problem with the veteran's life is his drug addiction.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in March 2003, the veteran stated that he reported 
the Taser attack to the unit commander and was taken to Fort 
Campbell Army Hospital for treatment.  

During his hearing at the RO in May 2003, the veteran again 
asserted that he is entitled to service connection for PTSD 
due to being attacked by a Taser between January to August 
1968.  He testified that he reported this incident to his 
sergeant and company commander, and that he was then taken to 
the hospital.  He stated that he repressed the memory of the 
event for a long time, but the memory surfaced during VA 
psychiatric treatment in 2001.  

The veteran underwent a VA psychological assessment in 
September 2004.  He was subjected to the following studies:  
Beck Depression Inventory (BDI); Mississippi Scale for Combat 
Related PTSD-Revised (MPTSD-R); the civilian and military 
PTSD checklist; and the symptom checklist-90.  The examiner 
noted that the veteran's test results were all unusually 
elevated to the point that the results were considered 
invalid.  His score of 37 on the BDI would be consistent with 
a suicidal individual confined to a hospital psychiatric 
unit.  The MPTSD-R score of 144 suggested symptom aggravation 
even for an individual who experiences severe combat.  The 
results of the symptom checklist-90 suggested multiple 
psychiatric conditions in a hospitalized individual who could 
not function in the community.  The test results indicate, 
according to the examiner, that the veteran was confused, 
making a cry for help, or markedly exaggerating his symptoms.  

The Axis I diagnoses were:  substance abuse, alcohol abuse, 
in early remission; cocaine abuse, in early remission; 
depression, not otherwise specified; and features of PTSD.  
The was no Axis II diagnosis.  The Axis IV psychosocial 
stressor was unemployment.  The Axis V GAF score was 65.  The 
examiner stated the veteran had mild ongoing depression.  He 
also had some issues related to a number of military and 
civilian stressors, but he did not appear to fit the profile 
for PTSD.  The examiner also noted that the psychological 
testing was not consistent with the veteran's reported 
history and interview presentation.  

The Board points out, first off, there is no independent 
evidence verifying the alleged Taser attack in service.  But 
even accepting that this incident occurred and constituted a 
sufficient stressor, the weight of the medical evidence 
currently on file still does not indicate the veteran now has 
PTSD as a result of this injury in service.  So while it is 
indeed true that he has been diagnosed with features of PTSD, 
it has been causally linked to several traumatic events since 
service (namely, from 1986 to 2000, involving his witnessing 
a fight at a stadium, being attacked and beaten in a 
elevator, sustaining a gunshot wound, and being stabbed 
during a robbery), which bear no relationship whatsoever to 
his service in the military.  This was the opinion of the 
January 2003 VA examiner, who stated the veteran's features 
of PTSD were caused by these post-service incidents, not his 
putative attack in service.  This examiner reviewed the 
veteran's pertinent medical history as a basis for his 
opinion, and he discussed the rationale for it - citing, 
among other things, that the veteran could not be specific 
regarding the date of the supposed attack in service and that 
his versions of the event had changed.  Even the VA examiner 
who conducted the psychological testing in September 2004 
ultimately determined the testing was invalid (perhaps 
because the veteran was greatly exaggerating his responses), 
and that he did not appear to fit the profile for PTSD.  

The veteran's unsubstantiated assertions that he has PTSD 
related to his putative attack in service do not constitute 
competent evidence that he has PTSD related to service.  
Because, as a layman, he simply is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  So 
his opinion has no probative weight in addressing this 
determinative issue.  And as already discussed, the examiner 
who performed the January 2003 VA examination and the 
examiner who performed the more recent September 2004 
psychological testing considered his putative attack in 
service in attempting to determine if he had resultant PTSD.  
Therefore, additional verification of this incident is 
obviously unnecessary.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


